387 U.S. 242
87 S.Ct. 1708
18 L.Ed.2d 746
Willie FRAZIERv.Ward LANE.
No. 33, Misc.
Supreme Court of the United States
May 22, 1967

Willie Frazier,pro se.
John J. Dillon, Atty. Gen. of Indiana, and Douglas B. McFadden, Deputy Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Seventh Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Seventh Circuit for further consideration in light of Long v. District Court of Iowa in and for Lee County, 385 U.S. 192, 87 S.Ct. 362, 17 L.Ed.2d 290.